DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on August 10, 2021.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.  The present application is being examined under the pre-AIA  first to invent provisions.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 10, 2021 and on August 13, 2021 have been considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 

Claims 1-3, 6-12 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0139844 to Ramstein et al. (“Ramstein”), and also over U.S. Patent Application Publication No. 2010/0328229 to Weber et al. (“Weber”).
Regarding claims 1, 10 and 15, Ramstein describes a system with a touchscreen that generates haptic effects in response to a manipulation of text displayed on the touchscreen (see e.g. paragraph 0005).  Ramstein particularly teaches, at an electronic device with a touch-sensitive surface and a display (e.g. at a handheld device comprising a touchscreen, like described in paragraph 0012):
displaying, on the display, a plurality of user interface objects, wherein each of the plurality of user interface objects includes a plurality of subdivisions (see e.g. paragraphs 0012 and 0021, and FIGS. 1 and 3: Ramstein discloses that the handheld device can display text.  Ramstein further discloses that haptic feedback can be provided as the user’s finger touches or slides across the text; for example, if a character is selected a particular haptic feedback is generated, while if a full word is selected a different haptic effect is generated, and if a line or paragraph is selected yet another haptic effect is generated – see e.g. paragraph 0023.  Each of the words of the displayed text can be considered a user interface object and each of the characters within a word can be considered a subdivision of that object.  Alternatively, each of the paragraphs can be considered a user interface object and each of the lines or words within the paragraph can be considered a subdivision of that object.);
detecting movement of a contact on the touch-sensitive surface over a respective user interface object in the plurality of user interface objects (see e.g. paragraph 0023: as noted above, Ramstein teaches that haptic feedback can be provided as the user’s finger touches or slides across the text such that, for example, if a character is selected a particular haptic feedback is generated, while if a full word is selected a different haptic effect is generated.  Ramstein further discloses that the type of haptic feedback can be affected by the speed of finger’s movement – see paragraph 0025.  Accordingly, the device necessarily detects the movement of the finger contact on the touchscreen as it moves over a respective user interface object such as a word.); and
	in response to detecting the movement of the contact, conditionally foregoing generating tactile outputs that correspond to subdivisions of the respective user interface object based at least in part on a characteristic of the contact during movement of the contact over the respective user interface object (see e.g. paragraph 0025: as noted above, Ramstein discloses that the type of haptic feedback can be affected by the speed of finger’s movement – see paragraph 0025.  Ramstein particularly discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters – see e.g. paragraph 0025.  If the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words – see e.g. paragraph 0025.  Accordingly, tactile outputs that correspond to subdivisions, e.g. characters, of respective user interface objects, e.g. of words, are omitted including:
		in accordance with a determination that output criteria have been met, wherein the output criteria include a criterion based on a characteristic of the contact while the contact moves over the respective user interface object, generating tactile outputs that correspond to a respective boundary of the respective user interface object and the subdivisions of the respective user interface object (see e.g. paragraph 0025: as noted above, Ramstein discloses that the type of haptic effect can be affected by gestural parameters, such as the speed of the finger’s movement as it moves across the text, and that for example, a fast movement could result in filtering out some of the haptic events that would normally occur during slow gestures.  Ramstein particularly discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters – see e.g. paragraph 0025.  If the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words – see e.g. paragraph 0025.  Ramstein thus teaches, in accordance with a determination that output criteria have been met, wherein the output criteria include a criterion based on a characteristic, e.g. speed, of the contact while the contact moves over the respective user interface object, generating tactile output corresponding to a respective boundary of the respective user interface object and subdivisions of the respective user interface object, i.e. generating a haptic effect at each space between characters of a word and
		in accordance with a determination that the output criteria have not been met, generating tactile outputs that correspond to the respective boundary of the respective user interface object without generating tactile outputs that correspond to the subdivisions of the respective user interface object (see e.g. paragraph 0025: as noted above, Ramstein discloses that the type of haptic effect can be effected by gestural parameters such as the speed of the finger’s movement as it moves across the text, and that for example, a fast movement could result in filtering out some of the haptic events that would normally occur during slow gestures; if a user is slowly moving his or her finger across the text haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters, but if the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words.  Ramstein thus teaches, in accordance with a determination that output criteria have not been met, i.e. in accordance with a determination that the user is not moving his or her finger slowly across a word, generating tactile output corresponding to a respective boundary of the respective user interface object without generating tactile outputs that correspond to the subdivisions of the respective user interface object, i.e. generating a haptic effect at each space between words but not at each space between characters so as to enable the user to feel each individual word but not each individual character.).
Accordingly, Ramstein teaches a method similar to that of claim 1.  Ramstein discloses that such teachings can be implemented via one or more programs stored in the memory of an intensity of the contact, and particularly that the output criteria include a criterion that the contact has an intensity above a respective intensity threshold, as is required by claims 1, 10 and 15.
	Weber nevertheless generally teaches providing tactile feedback to a touch input based on force characteristics of the touch input, for example, when the force of the touch input is greater than a threshold value (see e.g. paragraphs 0032-0033, 0036 and 0037).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein and Weber before him at the time the invention was made, to modify the method, electronic device and non-transitory computer readable storage medium taught by Ramstein such that the output criteria for providing tactile outputs corresponding to subdivisions of the user interface objects additionally or alternatively include a criterion that the contact (i.e. touch input) has an intensity above a respective intensity threshold like taught by Weber while the contact moves over the respective user interface object.  The resulting combination would thus conditionally omit generating tactile outputs that correspond to subdivisions of the respective user interface object based at least in part on the intensity of the contact during movement of the contact over the respective user interface object.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide an efficient mechanism for the user to adjust the tactile feedback, as is evident from Weber.  Accordingly, Ramstein and Weber are considered to teach, to one of ordinary skill in the art, a method like that of claim 1, 
As per claims 2, 11 and 16, Ramstein teaches that the output criteria can include a criterion that the contact has a velocity that is below a respective velocity threshold when the contact moves over the respective user interface object (see e.g. paragraph 0025: Ramstein discloses that the type of haptic effect can be effected by the speed of the finger’s movement as it moves across the text, and that for example, a fast movement could result in filtering out some of the haptic events that would normally occur during slow gestures.  Ramstein particularly discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters – see e.g. paragraph 0025.  If the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words – see e.g. paragraph 0025.).  Accordingly, the above-described combination of Ramstein and Weber is further considered to teach a method like that of claim 2, an electronic device like that of claim 11, and a non-transitory computer readable storage medium like that of claim 16.
Regarding claims 3, 12 and 17, Ramstein does not explicitly disclose that the output criteria include a criterion that the contact has an intensity below a respective intensity threshold when the contact moves over the respective user interface object, as is required by claims 3, 12 and 17.  Weber nevertheless teaches providing tactile feedback to a touch input when the force of the touch input is less than a threshold value (see e.g. paragraph 0033).  Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein and Weber before him at the time the invention was made, to modify the method, electronic device and non-transitory computer readable storage medium taught by Ramstein such that the output criteria include a criterion that the contact has a force (i.e. intensity) below a respective 
As per claim 6, Ramstein discloses that the plurality of user interface objects can be paragraphs and that a subdivision thereof can be words (see e.g. paragraph 0025: as noted above, Ramstein discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters, but if the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words.  Ramstein further discloses that “[o]ther variations of speed could result, for example, in a sentence or paragraph being distinguished by haptic events” – see paragraph 0025.  Accordingly, it is further apparent that if the user is moving his or her fingers even more quickly across the text, haptic feedback is provided when encountering the space between sentences, and if the user is moving his or her fingers yet more quickly across the text, haptic feedback is provided when encountering the space between paragraphs.  Consequently, each of the paragraphs of the text can be considered a user interface object like claimed, and each of the words of a paragraph can be considered a subdivision thereof.).  The above-described combination of Ramstein and Weber thus further teaches a method like that of claim 6.
	As per claim 7, Ramstein discloses that the plurality of user interface objects can be sentences and that a subdivision thereof can be words (see e.g. paragraph 0025: as noted above, Ramstein discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when 
	As per claim 8, Ramstein discloses that the plurality of user interface objects can be words and that the subdivisions thereof can be letters (see e.g. paragraph 0025: as noted above, Ramstein discloses that if a user is slowly moving his or her finger across the text, haptic feedback can allow the user to feel each character by varying the type of haptic event when encountering the space between characters, but if the user is instead moving his or her finger more quickly across the text, haptic feedback is provided to allow the user to feel each individual word rather than each character by varying the type of haptic event when encountering the space between words.  Each of the words of the displayed text can be considered a user interface object and each of the characters within a word can be considered a subdivision of that object.).  The above-described combination of Ramstein and Weber thus further teaches a method like that of claim 8.
As per claim 9, Ramstein further teaches that a respective user interface object of the plurality of user interface objects includes a hierarchy of subdivisions, including a level corresponding to a first class of subdivisions and a level corresponding to a second class of subdivisions, wherein the method further includes, in response to detecting the movement of the .

Claims 4, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ramstein and Weber, which is described above, and also over U.S. Patent No. 6,300,936 to Braun et al. (“Braun”).
As described above, Ramstein and Weber teach a method like that of claim 1, an electronic device like that of claim 10, and a non-transitory computer readable storage medium like that of claim 15, whereby tactile outputs corresponding to a boundary of a respective user interface object and subdivisions of the respective user interface object are output in accordance with determining that output criteria have been met.  Ramstein and Weber, however, do not explicitly disclose that the output criteria include a criterion that the respective user interface object is displayed in an active window in the user interface, as is required by claims 4, 13 and 18.
Braun nevertheless teaches generating tactile outputs (i.e. force feedback) in response to interaction with content within an application window based on whether the application window is active (see e.g. column 2, lines 7-25; and column 3, lines 28-51).
 It would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein, Weber and Braun before him at the time the invention was made, to modify the method, electronic device and non-transitory computer readable storage medium taught by Ramstein and Weber such that the output criteria include a criterion that the respective user interface object is displayed in an active window in the user interface, like taught by Braun.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can prevent conflicting tactile outputs, as is suggested by Braun.  Accordingly, Ramstein, Weber and Braun are considered to teach, to one of ordinary skill in the art, a method like that of claim .

Claims 5, 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ramstein and Weber, which is described above, and also over U.S. Patent Application Publication No. 2002/0054011 to Bruneau et al. (“Bruneau”).
As described above, Ramstein and Weber teach a method like that of claim 1, an electronic device like that of claim 10, and a non-transitory computer readable storage medium like that of claim 15, whereby tactile outputs corresponding to a boundary of a respective user interface object and subdivisions of the respective user interface object are output in accordance with determining that output criteria have been met.  Ramstein discloses that such teachings can be applied to a variety of interface objects (see e.g. paragraph 0034).  Ramstein and Weber, however, do not explicitly disclose that the plurality of interface objects include application windows, and that the subdivisions of the respective user interface object include selectable affordances within the application windows, as is required by claims 5, 14 and 19.
Such teachings are nevertheless known in the art.  Bruneau, for example, discloses that a display can comprise a plurality of windows and selectable affordances therein, whereby a tactile output is generated as the user positions a cursor over a border of the windows or selectable affordances (see e.g. paragraphs 00890-0090 and FIG. 6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein, Weber and Bruneau before him at the time the invention was made, to modify the method, electronic device and non-transitory computer readable storage medium taught by Ramstein and Weber such that the plurality of interface objects alternatively include application windows, and that the subdivisions of the respective user interface object include selectable affordances within the application windows, as is taught by Bruneau.   It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ramstein and Weber, which is described above, and also over U.S. Patent Application Publication No. 2014/0028554 to De Los Reyes et al. (“De Los Reyes”).
As described above, Ramstein and Weber teach a non-transitory computer readable storage medium like that of claim 15, whereby tactile outputs corresponding to a boundary of a respective user interface object and subdivisions of the respective user interface object are output in accordance with determining that output criteria have been met.  Ramstein and Weber, however, do not explicitly teach detecting a plurality of contacts on the touch-sensitive surface, and assigning one or more of the plurality of contacts, comprising less than all of the plurality of contacts, to a gesture in accordance with predefined gesture criteria, as is required by claim 20.
Nevertheless, De Los Reyes teaches detecting a plurality of contacts on a touch-sensitive surface (i.e. a first contact, then a second contact) and assigning one or more of the plurality of contacts, comprising less than all of the plurality of contacts (e.g. ignoring the second contact), to a gesture in accordance with predefined gesture criteria (e.g. if the second contact occurred more than a threshold period of time after the first contact) (see e.g. paragraphs 0005, 0082-0088).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ramstein, Weber and De Los Reyes before him at the time the invention was made, to modify the non-transitory computer readable storage medium taught by Ramstein and Weber so as to detect a plurality of contacts on the touch-sensitive surface, and assign one or more of the plurality of contacts, comprising less than all of the plurality of contacts, to the gesture in 


Response to Arguments
The Examiner acknowledges the Applicants’ amendments to claims 1, 10 and 15-20.  In response to these amendments, the objections presented in the previous Office Action to claims 16-20 are respectfully withdrawn.
The Applicants’ arguments regarding the Pasquero reference (U.S. Patent Application Publication No. 2011/0210926) applied in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above.
The Applicants argue that Braun fails to disclose “conditionally forgoing generating tactile outputs that correspond to subdivisions of the respective user interface object based at least in part on an intensity of the contact during movement of the contact over the respective user interface object” as is claimed.  In response, the Examiner respectfully submits that Ramstein and Weber provide such a teaching, as is shown above (see e.g. the rejection for claim 1).  The Examiner thus respectfully maintains that the combination of Ramstein, Weber and Braun teaches “conditionally forgoing generating tactile outputs that correspond to subdivisions of the respective user interface object based at least in part on an intensity of the contact during movement of the contact over the respective user interface object” like claimed.
The Applicants further argue that Bruneau teaches that the criteria used to determine whether to provide feedback is a position of the cursor, but not intensity of the contact, and that the “tactile sensations” taught by Bruneau are generated for selectable objects displayed on the combination of Ramstein, Weber and Bruneau teaches “in response to detecting the movement of the contact, conditionally forgoing generating tactile outputs that correspond to subdivisions of the respective user interface object based at least in part on an intensity of the contact during movement of the contact over the respective user interface object” like claimed.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BTB/
9/28/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173